In a proceeding pursuant to CPLR article 78 to review a determination of the State Liquor Authority, which disapproved petitioner’s application for a retail beer license for off-premises consumption, the Authority appeals (by permission) from an order of the Supreme Court, Richmond County, dated October 26, 1966, which granted the petition to the extent of ordering that the matter be referred back to the Authority for review and a hearing. Order reversed, on the law, without costs, proceeding dismissed on the merits and determination confirmed, without costs. No questions of fact were considered. Petitioner applied for a retail beer license for off-premises consumption for a store which made sales to customers solely in their automobiles, which were parked in the store’s parking lot. By signs placed on the exterior of the store, customers were instructed to remain in their ears for service. In its notice of disapproval, the Authority stated: “ In view of the fact that the sale and delivery of beer would be made directly to the purchaser in an automobile, and not on the premises, the Authority determines that approval of this application would not be conducive to proper regulation and control, and that public convenience and advantage would not be served thereby. The application is therefore disapproved.” In our opinion, it may not be held that the Authority’s determination was arbitrary or capricious (Matter of Wager V. State Liq. Auth., 4 N Y 2d 465). Christ, Acting P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.